United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 24, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-30289
                          Summary Calendar


TROY HOPKINS,

                                     Petitioner-Appellant,

versus

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 5:04-CV-343
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     The district court granted Troy Hopkins, Louisiana prisoner

#130084, a certificate of appealability (COA) to appeal the

denial of his 28 U.S.C. § 2254 petition.     Specifically, the

district court granted COA with respect to whether his “claims

were not procedurally barred by La. C.Cr.P. art. 930.4(A) and

URCA 4-5 because his failure to comply was a result of the denial

of his requests for court records and transcripts.”      This court

does not address issues discussed on appeal by Hopkins or the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30289
                                -2-

State that are not within the scope of the COA grant.    See Lackey

v. Johnson, 116 F.3d 149, 151 (5th Cir. 1997).

     The state appellate court determined that some of Hopkins’s

state habeas claims were barred by LA. CODE CRIM. PROC. art.

930.4(A) and that Hopkins’s writ application to that court failed

to comply with U.R.C.A. 4-5 because it failed to include a copy

of the state district court’s judgment denying his state habeas

petition, a copy of pertinent court minutes, and a copy of the

judge’s reasons for the judgment.   We need not address the part

of the district court’s COA grant that is related to LA. CODE

CRIM. PROC. art. 930.4(A) because, for the reasons discussed

below, Hopkins does not establish cause for his failure to comply

with U.R.C.A. 4-5.

     Hopkins has stated both in the district court and in his

original brief to this court that his writ application to the

state appellate court contained only a cover page and copies of

his state habeas and supplemental habeas petitions.    He asserts

that he was prevented from complying with Rule 4-5 because his

requests for his trial record have been denied.

     Whether requests by Hopkins for trial transcripts or the

trial record were denied is irrelevant to whether Hopkins has

established cause for failing to comply with Rule 4-5 because the

state appellate court did not find that Hopkins’s writ

application was incomplete based upon the lack of a trial record

or trial transcripts.   Moreover, Hopkins has not shown that he
                             No. 05-30289
                                  -3-

requested a copy of the state district court’s judgment denying

his state habeas petition and the relevant court minutes and that

such a request was denied.

     Contrary to his assertions that he was unable to comply with

Rule 4-5, Hopkins alleges in his reply brief, as he did in his

COA motion to the district court, that he complied with Rule 4-5

by attaching a copy of the state district court’s judgment to his

writ application.    In his COA motion to the district court,

Hopkins asserted that his compliance with Rule 4-5 was “clear”

from reviewing his exhibits to his § 2254 petition.    His exhibits

to his § 2254 petition, however, included only an unstamped,

unfiled writ application to the state appellate court and that

writ application indicated that there was an appendix that

contained a denial of habeas relief by the Orleans Parish

Criminal District Court.    The denial of habeas relief in this

case was by a district court in Caddo Parish, not Orleans Parish.

Regardless, the writ application included in Hopkins’s exhibits

to his § 2254 petition did not include a copy of a district court

judgment from either Orleans or Caddo Parish.

     Moreover, the State has produced a copy of a writ

application that was signed by Hopkins and filed in the state

appellate court.    It is clear that this writ application

challenged the state district court’s denial of Hopkins’s state

habeas and supplemental habeas petitions and that the writ
                           No. 05-30289
                                -4-

application consisted of only a cover page and copies of those

petitions without any accompanying attachments.

     Hopkins’s assertion that he submitted a copy of the state

district court’s judgment to the state appellate court is not

credible based upon his earlier and contrary assertions in the

district court and in this court that his writ application

contained only a cover page and copies of his state habeas

petitions.   Moreover, his earlier assertions are supported by the

signed and filed writ application submitted by the State, and his

later assertion that he submitted a copy of the state district

court judgment to the state appellate court finds no support in

the unsigned, unfiled writ application that was included as an

exhibit to Hopkins’s § 2254 petition.     As Hopkins has not shown

that he submitted a copy of the state district court’s judgment

or the relevant court minutes with his writ application to the

state appellate court and because he has not shown cause for his

failure to do, the district court’s judgment denying his § 2254

petition is AFFIRMED.